DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 03/05/2020 wherein claims 1 – 20 are pending and ready for examination.  

                                      Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid; Laurence, US 20130262864 A1, March 10, 2013, hereafter referred to as Hamid in view of Woods; Thomas Steven et al, US 20140078093 A1, March 20, 2014 hereafter referred to as Woods.

          As to claim 1, Hamid teaches a method – Hamid [0022] FIG. 12 shows a simplified flow diagram for a process for document management of a secure document) of providing, by a computing device – Hamid [0048] … The PDF document is stored within a secure server 202 to which access is restricted based on target authentication), access to a user of sections of an electronic document – Hamid [0048] Referring to FIG. 1, shown is a prior art document 101 for management in a document management system. The document comprises a title 102, table of contents 103, section headings 104, and a plurality of section contents 105. Optionally, the section contents include subsections 106), the method comprising;
          receiving, by a computing device, a computerized image of a user accessing an electronic document – Hamid [0111] In one embodiment, the users 2802 can authenticate themselves to the one or more remote servers 2820 using shared secrets (such as passwords or otherwise), using biometric information (such as fingerprints, facial recognition, voiceprints, or otherwise), using a secondary device (such as a secure USB memory, an alternative mobile device, or otherwise), or using another technique.  Here, the claimed ‘receiving…image’ is taught by Hamid as ‘facial recognition’.  The claimed ‘computing device’ is taught by Hamid as ‘servers 2820’ in this case, but other computer devices are embodied based on the illustration such as Fig.17c computing device 1705.  The claimed ‘accessing’ is taught by Hamid as ‘authenticate’ because to authenticate into the system is to access the document; and
providing the user access to one or more sections of the electronic document based upon the identity of the user – Hamid [0068] In use, the target couples the secure electronic device 1301 to a host computer system 1306. When the target requests deciphering of a section, the section is provided to the secure electronic device 1301 wherein it is deciphered. Optionally, the secure electronic device 1301 comprises a display for displaying the deciphered section.  HAMID SUGGESTS accessing, by the computing device, a facial recognition database and comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user, HOWEVER WOODS TEACHES accessing, by the computing device, a facial recognition database and comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user - Woods [0107] Biometric response engine 318 may determine whether the user is gazing towards display 312 in any suitable way. For example, biometric response engine 318 may perform facial recognition to determine which of a plurality of users in a room correspond to the profile enabled on the user equipment device.  Here, the claimed ‘facial recognition database’ is taught by Woods as ‘biometric response engine 318’ whereas he claimed ‘comparing’ is taught by Woods as ‘recognition’ because recognition incorporates comparisons.  To provide a facial recognition system and database to the secure server 202 of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Woods, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. biometric authentication) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the Biometric Response Engine 318 used in Woods would allow the secure server 202 of  Hamid  thereby enhancing the authentication efficiency as provided by the elements of Woods).

              As to claim 2, the combination of Hamid and Woods teaches the method of claim 1, further comprising preventing the user from accessing one or more further sections of the electronic document based upon the identity of the user – Hamid [0110] … the users 2802 can each communicate with the one or more remote servers 2820 to authenticate themselves, that is, to verify that they are authorized to access the secure content 2831 identified by the reference 2710.  Here, the claimed preventing is taught by Hamid as ‘verify’ because unless verified one of ordinary skill in the art understands not verifying/authenticating the user would prevent access to the content).

           As to claim 3, the combination of Hamid and Woods teaches the method of claim 1, further comprising:
          determining an eye gazing location of the user and providing the user access to one or more further sections of the electronic document based upon the eye gazing location – Woods [0102] …   For example, control circuitry 304 may analyze closed-caption data or may re-transmit and request updated data structures for the content being presented on the selected content source from a local or remote database. When attributes of content 610 being presented match the criteria selected in region 520 and the user is determined not to be gazing towards the display, control circuitry 304 may generate an alert (e.g., adjust a setting selected in region 510). Control circuitry 304 may continue to monitor whether the user is gazing towards the display and generating the alert (e.g., adjusting the selected setting) until determining that the user is now gazing towards the display.  Here, the claimed ‘eye gazing location’ is taught by Hamid as ‘the display’ because the display is where the content is being presented and looking away means the eyes are at another location.  The claimed ‘further sections’ is taught by Hamid as ‘updated structures’ since the structures relate to the content being presented. Hamid’s rationale to consider the features of Woods’s facial recognition system in claim 1 applies here in claim 3).

            As to claim 4, the combination of Hamid and Woods teaches the method of claim 1, further comprising tracking document actions for each user using metadata – Hamid [0086] … For example, in documents where encrypted section keys are located in the header, the header will be modified to include the new encrypted section key. Here, the claimed ‘metadata’ is taught by Hamid as ‘encrypted section keys’ because the keys are data associated with the ‘data’ being decrypted).
            As to claim 9, Hamid teaches a computer program product for providing access to a user of sections of an electronic document, the computer program product comprising a computer readable storage medium having program instructions embodied therewith - Hamid [0077] Referring to FIG. 17b, shown is a simplified block diagram of a system for enhanced security of a target's secret key.  A secure electronic device 1705 comprises a memory store 1706 and a processor 1707. Within the memory store is stored secret key 1708 associated with the target of the electronic device 1705.  Here, the claimed ‘computer program product’ is taught by Hamid as ‘secure electronic device 1705’ whereas the claimed ‘providing sections’ is taught by Hamid as ‘secret key’ because the target key provides access to sections of the electronic document. The claimed ‘storage medium’ is taught by Hamid as ‘memory store 1706), the program instructions executable by a processor to cause the processor to:
receive, by the processor, a computerized image of a user accessing an electronic document – Hamid [0111] In one embodiment, the users 2802 can authenticate themselves to the one or more remote servers 2820 using shared secrets (such as passwords or otherwise), using biometric information (such as fingerprints, facial recognition, voiceprints, or otherwise), using a secondary device (such as a secure USB memory, an alternative mobile device, or otherwise), or using another technique); and
            providing the user access to one or more sections of the electronic document based upon the identity of the user – Hamid [0068] In use, the target couples the secure electronic device 1301 to a host computer system 1306. When the target requests deciphering of a section, the section is provided to the secure electronic device 1301 wherein it is deciphered. Optionally, the secure electronic device 1301 comprises a display for displaying the deciphered section.  HAMID SUGGESTS accessing, by the computing device, a facial recognition database and comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user, HOWEVER WOODS TEACHES accessing, by the computing device, a facial recognition database and comparing the computerized image to one or more entries in the facial recognition database to determine an identity of the user - Woods [0107] Biometric response engine 318 may determine whether the user is gazing towards display 312 in any suitable way. For example, biometric response engine 318 may perform facial recognition to determine which of a plurality of users in a room correspond to the profile enabled on the user equipment device.  To provide a facial recognition system and database to the secure server 202 of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Woods, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. biometric authentication) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the Biometric Response Engine 318 used in Woods would allow the secure server 202 of  Hamid  thereby enhancing the authentication efficiency as provided by the elements of Woods).

        As to claim 10, the combination of Hamid and Woods teaches the computer program product of claim 9, wherein the program instructions executable by the processor further cause the processor to:
        prevent, by the processor, the user from accessing one or more further sections of the electronic document based upon the identity of the user– Hamid [0110] … the users 2802 can each communicate with the one or more remote servers 2820 to authenticate themselves, that is, to verify that they are authorized to access the secure content 2831 identified by the reference 2710).

            As to claim 11, the combination of Hamid and Woods teaches the computer program product of claim 9, wherein the program instructions executable by the processor further cause the processor to: determine, by the processor, an eye gazing location of the user – Woods [0102] …   For example, control circuitry 304 may analyze closed-caption data or may re-transmit and request updated data structures for the content being presented on the selected content source from a local or remote database. When attributes of content 610 being presented match the criteria selected in region 520 and the user is determined not to be gazing towards the display, control circuitry 304 may generate an alert (e.g., adjust a setting selected in region 510). Control circuitry 304 may continue to monitor whether the user is gazing towards the display and generating the alert (e.g., adjusting the selected setting) until determining that the user is now gazing towards the display); and providing the user access to one or more further sections of the electronic document based upon the eye gazing location – Woods [0027] Advertisement 124 may provide an advertisement for content that, depending on a viewer's access rights (e.g., for subscription programming), is currently available for viewing … Advertisement 124 may be selectable and provide further information about content, provide information about a product or a service, enable purchasing of content, a product, or a service, provide content relating to the advertisement, etc),  and track, by the processor, document actions for each user using metadata – Woods [0119] … The local or remote database may transmit back to control circuitry 304 the data structure with the characteristics or attributes of the content currently presented to the user. In some implementations, control circuitry 304 may perform an on-the-fly or real-time analysis of the video, audio or metadata associated with the content being presented to determine a characteristic or attribute of the content).  The rationale to consider the features of Woods with Hamid in claim 9 apply here in claim 11.

  As to claim 15, claim 15 is a computer program product that is directed to the method of claim 1.  Therefore claim 15 is rejected for the reasons as set forth in claim 1.

         As to claim 16, the combination of Hamid and Woods teaches the apparatus of claim 15, wherein the processor is further configured to execute the instructions to: 
        prevent the user from accessing one or more further sections of the electronic document based upon the identity of the user– Hamid [0110] … the users 2802 can each communicate with the one or more remote servers 2820 to authenticate themselves, that is, to verify that they are authorized to access the secure content 2831 identified by the reference 2710.  Here, the claimed ‘prevent’ is taught by Hamid as ‘verify…authorized’ because one of ordinary skill in the art understands that if not authenticated the request is not authorized thus the user is prevented access); 
         determine an eye gazing location of the user and providing the user access to one or more further sections of the electronic document based upon th eye gazing location; – Woods [0102] …   For example, control circuitry 304 may analyze closed-caption data or may re-transmit and request updated data structures for the content being presented on the selected content source from a local or remote database. When attributes of content 610 being presented match the criteria selected in region 520 and the user is determined not to be gazing towards the display, control circuitry 304 may generate an alert (e.g., adjust a setting selected in region 510). Control circuitry 304 may continue to monitor whether the user is gazing towards the display and generating the alert (e.g., adjusting the selected setting) until determining that the user is now gazing towards the display.  Here, the claimed ‘eye gazing location’ is taught by Hamid as ‘the display’ because the display is where the content is being presented and looking away means the eyes are at another location.  The claimed ‘further sections’ is taught by Hamid as ‘updated structures’ since the structures relate to the content being presented); and track document actions for each user using metadata – Hamid [0066] …  When the document is changed, the changes are logged 1204. As such, the document is tracked in content, security, access privileges, and time.  Here, the claimed ‘metadata’ is taught by Hamid at least as ‘access privileges’. Hamid’s rationale to consider the features of Woods’s facial recognition system to include the features of eyegazing in claim 1 applies here in claim 3).


Claims 5-6, 8, 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid and Woods, in view of Liu; Sijia et al, US 20210216859, July 15, 2021 hereafter referred to as Liu.

           As to claim 5, the combination of Hamid and Woods teaches the method of claim 4.  THE COMBINATION OF HAMID AND WOODS DO NOT TEACH further comprising:
         extracting feature values from the computerized image and from further received computerized images;
        training a machine learning process using training data comprising the feature values and user identities associated with the computerized images
and;
        generating a machine learning data structure using the training data HOWEVER IN AN ANALAGOUS ART LIU TEACHES 
        extracting feature values from the computerized image and from further received computerized images - Liu [0021] Once a CNN is built, it can be used to classify content of different images. Hidden layers of the CNN function to extract features from image input data);
         training a machine learning process using training data comprising the feature values and user identities associated with the computerized images - Liu [0020] Deep learning complex neural networks are designed to emulate how the human brain works, so computers can be trained to support poorly defined abstractions and problems where training data is available. Neural networks and deep learning are often used in image recognition, speech, and computer vision applications); and 
          generating a machine learning data structure using the training data – Liu [0020] …The outputs of evaluating the activation functions of each neuron with provided inputs are referred to herein as activations. Deep learning complex neural networks are designed to emulate how the human brain works, so computers can be trained to support poorly defined abstractions and problems where training data is available. Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of machine learning and computer vision applications as taught by Liu to the to the server 202 of Hamid would have yielded predicable results and resulted in an improved secure server, namely, a server that would positively benefit from the artificial intelligence platform 150 of Liu in secure server 202 of Hamid).

           As to claim 6, the combination of Hamid, Woods and Liu teaches the method of claim 5, further comprising: determining access to the one or more sections of the electronic document using the machine learning data structure. - Liu [0021] Referring to FIG. 3, a flow chart (300) is provided to illustrate a process for developing a regularization function, and applying the regularization function to the CNN for re-training of the network. As shown, a class activation map (CAM) is applied to received image input data, and functions to localize a class-specific discriminative image region to interpret prediction by the CNN (302). Hamid’s rationale to consider the features of Lui’s machine learning system in claim 5 applies here in claim 6).

           As to claim 8, the combination of Hamid, Woods and Liu teaches the method of claim 6, further comprising:
          determining whether a particular user has viewed the one or more sections of the electronic document – Hamid [0083] … When document 2100 is viewed by the first user, the first section is unsecured and readable whereas the second section is encrypted and unintelligible; and assigning access privileges on a character by character basis for the one or more sections of the electronic document – Hamid [0054] As is evident, each section is secured with a different section key. Alternatively, two or more sections are secured with a same section key. As the section key is secured with a secret key, as many or as few individuals are provided access to the data. Further, the document is stored within files, on desktops, in briefcases, and so forth, in a secure but accessible fashion).
            
            As to claim 12, claim 12 is a computer program product that is directed to the method of claim 5.  Therefore claim 12 is rejected for the reasons as set forth in claim 5.          

          As to claim 17, claim 17 is an apparatus that is directed to the method of claim 5.  Therefore claim 17 is rejected for the reasons as set forth in claim 5.

          As to claim 18, claim 18 is an apparatus that is directed to the method of claim 6.  Therefore claim 18 is rejected for the reasons as set forth in claim 6.        

          As to claim 20, claim 20 is an apparatus that is directed to the method of claim 8.  Therefore claim 20 is rejected for the reasons as set forth in claim 8.

Claims 7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamid, Woods, in view of Lui, and in further view of Garside, Adrian James et al, US 20050099398, May 12, 2005 hereafter referred to as Garside.

             As to claim 7, the combination of Hamid, Woods and Liu teaches the method of claim 6.  THE COMBINATION OF HAMID, WOODS, AND LIU DO NOT TEACH wherein access to the one or more sections of the electronic document is determined based on each character of the one or more sections of the electronic document, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR GARSIDE TEACHES  wherein access to the one or more sections of the electronic document is determined based on each character of the one or more sections of the electronic document – Garside [0064] As illustrated in FIG. 6, an application program 600 maintains an electronic document 602 in its conventional, default format, which includes some type of document data structure 604 that maintains data sets 606 corresponding to individual words, characters, or character strings in the electronic document 602. Notably, the data sets 606 in this example do not include and cannot maintain data associated with potential alternatives generated by a handwriting or speech recognizer (or other recognizer or alternative data of this type.  To provide character-by-character mapping to the secure server 202 of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Garside, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. see Figure 4 methods) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the document access mapping  used in Garside would allow the secure server 202 of Hamid a greater degree of access restrictions based on character-by-character parsing as provided by the features of Garside).

        As to claim 13, the combination of Hamid, Woods and Liu teaches the computer program product of claim 12, wherein the program instructions executable by the processor further cause the processor to: determine, by the processor, access to the one or more sections of the electronic document using the machine learning data structure - Liu [0021] Referring to FIG. 3, a flow chart (300) is provided to illustrate a process for developing a regularization function, and applying the regularization function to the CNN for re-training of the network. As shown, a class activation map (CAM) is applied to received image input data, and functions to localize a class-specific discriminative image region to interpret prediction by the CNN (302). THE COMBINATION OF HAMID, WOODS, AND LIU DO NOT TEACH wherein access to the one or more sections of the electronic document is determined based on each character of the one or more sections of the electronic document, HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR GARSIDE TEACHES  wherein access to the one or more sections of the electronic document is determined based on each character of the one or more sections of the electronic document – Garside [0064] As illustrated in FIG. 6, an application program 600 maintains an electronic document 602 in its conventional, default format, which includes some type of document data structure 604 that maintains data sets 606 corresponding to individual words, characters, or character strings in the electronic document 602. Notably, the data sets 606 in this example do not include and cannot maintain data associated with potential alternatives generated by a handwriting or speech recognizer (or other recognizer or alternative data of this type.  To provide character-by-character mapping to the server of Hamid would have been obvious to one of ordinary skill in the art, in view of the teachings of Garside, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. see Figure 4 methods) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the invention, i.e., one skilled in the art would have recognized that the document access mapping  used in Garside would allow the secure server 202 of Hamid a greater degree of access restrictions based on character-by-character parsing as provided by the features of Garside).

          As to claim 14, claim 14 is a computer program product that is directed to the method of claim 8.  Therefore claim 14 is rejected for the reasons as set forth in claim 8.   

         As to claim 19, claim 19 is an apparatus that is directed to the method of claim 7.  Therefore claim 19 is rejected for the reasons as set forth in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249105/11/2022
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491